DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/406,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differ in their determination of types of diagnosis (i.e., organ failure, sepsis, or shock) and the difference in this determination merely amounts to a nonfunctional design choice.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Matthew Smythe 18 May 2022. With regard to the claims filed 23 March 2022, replace claims 1, 12 and 16 with the following amended claims, while leaving the remaining claims 2, 3, 7, 13 and 15 and 19 as is:

 (Currently Amended) A computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility, the method comprising:
identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the patient, wherein the groups each represent multiple aspects about the patient; 
extracting, with a data extractor of the computer system that identifies relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups, wherein the extracting is based on a stored score that aggregates results from submitting to multiple caregivers questions regarding importance they placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers;
grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups, wherein the determined relatedness is associated with at least one of an organ system or a condition affecting an organ system; 
providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the determined present condition of the patient, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the determined present condition; 
analyzing the subset of parameters to determine whether one or more indicia of sepsis is present;
automatically identifying a caregiver in proximity to a patient monitor;
upon determination that one or more indicia of sepsis is present, changing a display mode of the displayed groups to provide information targeted to sepsis and to deprecate other information previously displayed, wherein the information targeted to sepsis is provided according to a custom layout for the identified caregiver;
in response to changing the display mode, receiving input, from the identified caregiver, to order a procedure or change a therapy; and
based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.

(Currently Amended) A computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility, the method comprising:
identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the patient, wherein the groups each represent multiple aspects about the patient;
extracting, with a data extractor of the computer system that identifies relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups, wherein the extracting is based on a stored score that aggregates results from submitting to multiple caregivers questions regarding importance they placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers;
grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups, wherein the determined relatedness is associated with at least one of an organ system or a condition affecting an organ system;
providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the determined present condition of the patient, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the determined present condition; 
analyzing the subset of parameters to determine whether one or more indicia of organ failure is present;
upon determination that one or more indicia of organ failure is present, changing a display mode of the displayed groups to include levels of actionability that the caregiver of the patient should take with respect to the patient for the extracted subset of parameters;
in response to changing the display mode, receiving input from the caregiver, to order a procedure or change a therapy; and
based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.

(Currently Amended) A computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility, the method comprising:
identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the patient, wherein the groups each represent multiple aspects about the patient;
extracting, with a data extractor of the computer system that identifies relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups, wherein the extracting is based on a stored score that aggregates results from submitting to multiple caregivers questions regarding importance they placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers;
grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups, wherein the determined relatedness is associated with at least one of an organ system or a condition affecting an organ system;
providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the determined present condition of the patient, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the determined present condition; 
analyzing the subset of parameters to determine whether one or more indicia of shock is present;
detecting an electronic caregiver beacon in proximity to a patient monitor and determining a caregiver level corresponding to a caregiver associated with the beacon;
upon determination that one more indicia of shock is present, changing a display mode of the displayed groups to deprecate information previously displayed and to display other information directed to the determined caregiver level;
in response to changing the display mode, receiving input from the caregiver, to order a procedure or change a therapy; and 
based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-3, 7, 12, 13, 15, 16 and 19: 
	The prior art of record, including Martin et al. (U.S. Pre-Grant Publication 2009/0217194 A1) and of Rosenfeld et al. (U.S. PG-Pub 2005/0159987 A1), does not teach or suggest the following features:
identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the patient, wherein the groups each represent multiple aspects about the patient; 
extracting, with a data extractor of the computer system that identifies relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups, wherein the extracting is based on a stored score that aggregates results from submitting to multiple caregivers questions regarding importance they placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers;
grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups, wherein the determined relatedness is associated with at least one of an organ system or a condition affecting an organ system; 
providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the determined present condition of the patient, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the determined present condition; 
analyzing the subset of parameters to determine whether one or more indicia of sepsis is present;
automatically identifying a caregiver in proximity to a patient monitor;
upon determination that one or more indicia of sepsis is present, changing a display mode of the displayed groups to provide information targeted to sepsis and to deprecate other information previously displayed, wherein the information targeted to sepsis is provided according to a custom layout for the identified caregiver OR use of levels of actionability that the caregiver of the patient should take with respect to the patient for the extracted subset of parameters OR displaying information directed to a detected caregiver level;
in response to changing the display mode, receiving input, from the identified caregiver, to order a procedure or change a therapy; and
based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
3 June 2022